Citation Nr: 0322342	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  98-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2003 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a May 2002 decision of the Board denying 
entitlement to service connection for a chronic neck 
disability, and, in so doing, remanded the case to the Board 
for additional development.  The case is again before the 
Board for appellate review.  


REMAND

In a February 2003 Order, the Court remanded the veteran's 
case to the Board for action consistent with that indicated 
in a December 2002 Motion for Remand and to Stay Proceedings.  
Specifically, the Board was instructed to obtain a "more 
definite medical opinion as to the etiological relationship, 
if any, between (the veteran's) current neck disability and 
his reported injuries and traumas."  The Board was 
additionally instructed to more properly evaluate whether the 
duty to notify specified in the Veterans Claims Assistance 
Act of 2000 (VCAA) had been satisfied.

The Board notes that, following a VA orthopedic examination 
in October 2001, which examination was conducted following a 
full review of the veteran's claims folder, an opinion was 
offered that the veteran's current neck disability was "less 
likely than not...directly caused or permanently aggravated 
by his initial injury in service."  It is this opinion which 
the Court finds inadequate.

In light of the aforementioned, and in deference to the 
Court's Order, the case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA, government, or private, 
who treated the veteran subsequent to 
October 2001, the date of the veteran's 
most recent VA orthopedic examination for 
compensation purposes.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran (and 
his representative) should be informed of 
this problem.

3.  The veteran should be afforded an 
additional VA orthopedic examination in 
order to more accurately determine the 
exact nature and etiology of his current 
neck disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the orthopedist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
neck disability, and, if so, whether that 
disability is at least as likely as not 
the result of some incident or incidents 
of service, including explosions at an 
ammunition dump in the Republic of 
Vietnam.  The examiner should support the 
opinion rendered with adequate reasons 
and bases.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO should then review the 
veteran's claim for service connection 
for a chronic neck disability.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations (including VCAA) considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


